DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/204,058 filed on 03/17/2021. 

Information Disclosure Statement
The information disclosure statement filed 03/17/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 5, 6, 12, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 8, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2016/0120025 A1). 
           Regarding claim 1, Kim discloses a substrate with an electronic component embedded (in Fig. 1) therein, comprising: a core structure [110, 141, 171] including a first insulating body [110], a plurality of first wiring layers [141] respectively disposed on or in the first insulating body [110], and one or more first via layers [171] disposed in the first insulating body [110], the core structure [110, 141, 171] having a cavity [115] penetrating through at least a portion of the first insulating body [110]; a first metal layer [221] (See paragraph 0029) disposed on a bottom surface of the cavity [115]; an electronic component [150] disposed on the first metal layer [221] in the cavity [115]; and a second metal layer [210] (See paragraph 0025) disposed on a side surface of the electronic component [150].

           Regarding claim 4, Kim, as applied to claim 1, further discloses (in Fig. 1) wherein the second metal layer [210] is in physical contact with the first metal layer [221].

           Regarding claim 8, Kim, as applied to claim 1, further discloses (in Fig. 1) an encapsulant [121] disposed on the core structure [110], disposed in at least a portion of the cavity [115], and embedding at least a portion of the electronic component [150];
a second wiring layer [142] disposed on the encapsulant [121]; and a second via layer penetrating [172] through the encapsulant [121], and connecting the second wiring layer [142] to each of the first wiring layer [141] and the electronic component [150].

           Regarding claim 10, Kim, as applied to claim 1, further discloses (in Fig. 1) a build-up structure [123, 124, 144, 174] including a second insulating body [124] disposed on the encapsulant [121], one or more third wiring layers [144] disposed on or in the second insulating body [124], and one or more third via layers [174] disposed in the second insulating body [124]; and a second passivation layer [130] disposed on the build-up structure [123, 124, 144, 174], and having a plurality of second openings (not labeled but shown in Fig. 1) respectively exposing at least a portion of a third wiring layer [144] disposed on an uppermost side of the one or more third wiring layers [144].

(Note that a different rejection will be made for independent claim 1 in order to make a proper rejection on dependent claims 2, 4, 11. See below)
Claims 1, 2, 4, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (US 2008/0007927 A1).
           Regarding claim 1, Ito discloses a substrate with an electronic component embedded (in Fig. 9e and Fig. 10d) therein, comprising: a core structure [32, 74, 76] including a first insulating body [32], a plurality of first wiring layers [74] respectively disposed on or in the first insulating body [32], and one or more first via layers [76] disposed in the first insulating body [32], the core structure [32, 74, 76] having a cavity [54] (See Fig. 9a) penetrating through at least a portion of the first insulating body [32]; a first metal layer [42] disposed on a bottom surface of the cavity [54] (See Fig. 9a); an electronic component [55] disposed on the first metal layer [42] in the cavity [54] (See Fig. 9a); and a second metal layer [57] disposed on a side surface of the electronic component [55].

            Regarding claim 2, Ito, as applied to claim 1, further discloses (in Fig. 9e and Fig. 10d) wherein the second metal layer [57] is in physical contact with the side surface of the electronic component [55] (The second metal layer 57 is in physical contact with a side surface of the electronic component 55).

            Regarding claim 4, Ito, as applied to claim 1, further discloses (in Fig. 9e and Fig. 10d) wherein the second metal layer [57] is in physical contact with the first metal layer [42].

            Regarding claim 11, Ito, as applied to claim 1, further discloses (in Fig. 10d) wherein the electronic component [55] has a first surface [top surface of 55] on which a connection pad [58] is disposed and a second surface [bottom surface of 55] opposite to the first surface [top surface of 55], and the second surface [bottom surface of 55] is attached to the first metal layer [42] through an adhesive film [56] (See paragraph 0256).

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (US 2014/0144676 A1).
           Regarding claim 15, Chung discloses a substrate with an electronic component embedded (See Fig. 1) therein, comprising: a core structure [110, 130, VT] including an insulating body [110], a plurality of wiring layers [130] respectively disposed on or in the insulating body [110], and one or more via layers [VT] disposed in the insulating body [110], the core structure [110] having a cavity [111] (See Fig. 2C) penetrating through at least a portion of the insulating body [110]; a metal layer [120] disposed on a bottom surface of the cavity [111], and having a pattern hole [121] (See paragraph 0075); and an electronic component [140] disposed on the metal layer [120] in the cavity [111].

Claims 17, 20, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (US 2008/0007927 A1).
           Regarding claim 17, Ito discloses a substrate (in Fig. 9e and Fig. 10d), comprising: a core structure [32, 74, 76] having a cavity [54] (See Fig. 9a) and including an insulating body [32], one or more first wiring layers [74] disposed on or in the insulating body [32], and one or more via layers [76] disposed in the insulating body [32] and connected to the one or more first wiring layers [74]; a first metal layer [42] disposed on or in the insulating layer [32]; an electronic component [55] disposed on the first metal layer [42] in the cavity [54] (See Fig. 9a); and a second metal layer [57] extending from the first metal layer [42] to be in contact with a side surface of the electronic component [55] (The second metal layer 57 is in physical contact with a side surface of the electronic component 55).

           Regarding claim 20, Ito, as applied to claim 17, further discloses (in Fig. 10d) wherein the first metal layer [42] comprises a plurality of metal patterns spaced apart from each other.

           Regarding claim 21, Ito, as applied to claim 17, further discloses (in Fig. 10d) wherein the electronic component [55] has a first surface [top surface of 55] on which a connection pad [58] is disposed and a second surface [bottom surface of 55] opposite to the first surface [top surface of 55], the second surface [bottom surface of 55] faces the first metal layer [42], and the electronic component [55] further comprises: an encapsulant [64] disposed on the core structure [32]; a second wiring layer [74] disposed on the encapsulant [64]; and a second via layer [76 and 78] disposed in the encapsulant [64], and connecting the second wiring layer [74] to the connection pad [58] and one among the one or more first wiring layers [74]. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2008/0007927 A1) in view of Kim et al. (US 2016/0120025 A1).
           Regarding claim 3, Ito, as applied to claim 2, does not disclose wherein the second metal layer surrounds four side surfaces of the electronic component.
           Kim teaches (in Fig. 1 and paragraph 0054) wherein the second metal layer [210] surrounds four side surfaces of the electronic component [150] (See paragraph 0054: The conductive partitions 210 may be formed on all four sides of the cavity in order to effectively block the RF noise and the thermal noise). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second metal layer of Ito such that the second metal layer surrounds four side surfaces of the electronic component, as taught by Kim, in order to effectively block the RF noise and the thermal noise generated by the electronic component (as taught by Kim in paragraph 0054).

           Regarding claim 18, Ito, as applied to claim 17, does not disclose wherein the second metal layer covers four side surfaces of the electronic component.
           Kim teaches (in Fig. 1 and paragraph 0054) wherein the second metal layer [210] covers four side surfaces of the electronic component [150] (See paragraph 0054: The conductive partitions 210 may be formed on all four sides of the cavity in order to effectively block the RF noise and the thermal noise). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second metal layer of Ito such that the second metal layer covers four side surfaces of the electronic component, as taught by Kim, in order to effectively block the RF noise and the thermal noise generated by the electronic component (as taught by Kim in paragraph 0054).

            Regarding claim 19, Ito, as applied to claim 17, does not disclose an encapsulant including an insulating material, disposed on the core structure, and having a portion disposed in the cavity to embed at least a portion of the electronic component, wherein the portion of the encapsulant disposed in the cavity is disposed between the second metal layer and the core structure.
            Kim teaches (in Fig. 1 and paragraph 0063) an encapsulant [121] including an insulating material, disposed on the core structure [110, 141, 171], and having a portion disposed in the cavity [115] to embed at least a portion of the electronic component [150], wherein the portion of the encapsulant [121] disposed in the cavity [115] is disposed between the second metal layer [right portion of 210] and the core structure [110, 141, 171].
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate with an electronic component embedded therein of Ito to have an encapsulant including an insulating material, disposed on the core structure, and having a portion disposed in the cavity to embed at least a portion of the electronic component, wherein the portion of the encapsulant disposed in the cavity is disposed between the second metal layer and the core structure, as taught by Kim, in order to fix the electronic component within the cavity (as taught by Kim in paragraph 0063).

(Note that a different rejection will be made for independent claim 1 in order to make a proper rejection on dependent claims 7, 8, 9. See below)
Claims 1, 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2015/0055309 A1) in view of Kim et al. (US 2016/0120025 A1). 
           Regarding claim 1, Bae discloses (in Fig. 1) a substrate with an electronic component embedded [100] therein, comprising: a core structure [130, 131, VT] including a first insulating body [130], a plurality of first wiring layers [132] respectively disposed on or in the first insulating body [130], and one or more first via layers [VT] disposed in the first insulating body [130], the core structure [130, 131, VT] having a cavity [133] penetrating through at least a portion of the first insulating body [130]; a first metal layer [30] (See paragraph 0049) disposed on a bottom surface of the cavity [133]; an electronic component [10] disposed on the first metal layer [30] in the cavity [33].
           Bae does not disclose a second metal layer disposed on a side surface of the electronic component.
           Kim teaches (in Fig. 1) a second metal layer [210] (See paragraph 0025) disposed on a side surface of the electronic component [150].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate with an electronic component embedded therein of Bae to have a second metal layer disposed on a side surface of the electronic component, as taught by Kim, in order to effectively block the RF noise and the thermal noise generated by the electronic component (as taught by Kim in paragraph 0054).

            Regarding claim 7, Bae, as applied to claim 1, further discloses (in Fig. 1)
a first passivation layer [110] disposed below the core structure [130], having a plurality of first openings [VH4] respectively exposing at least a portion of a first wiring layer [131] disposed on a lowermost side of the plurality of first wiring layers [131] and at least a portion of the first metal layer [30].

            Regarding claim 8, Bae, as applied to claim 1, further discloses (in Fig. 1) an encapsulant [140] disposed on the core structure [130], disposed in at least a portion of the cavity [133], and embedding at least a portion of the electronic component [10];
a second wiring layer [161] disposed on the encapsulant [130]; and a second via layer penetrating [V1] through the encapsulant [130], and connecting the second wiring layer [161] to each of the first wiring layer [131] and the electronic component [10].

            Regarding claim 9, Bae, as applied to claim 8, further discloses (in Fig. 1)
a second passivation layer [170] disposed on the encapsulant [140], and having a plurality of second openings (not labeled but shown in Fig. 1) respectively exposing at least a portion of the second wiring layer [161].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2014/0144676 A1).
           Regarding claim 16, Chung, as applied to claim 15, further discloses (in Fig. 1) wherein the metal layer [120] comprises a plurality of metal patterns [120] spaced apart from each other by the pattern hole [121] (See paragraph 0075).
           Chung does not disclose at least a portion of the plurality of metal patterns is connected to at least one ground pattern among the plurality of wiring layers, and at least one of the remainder of the plurality of metal patterns is connected to at least one signal pattern among the plurality of wiring layers.
            However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate with an electronic component embedded therein of Chung to have at least a portion of the plurality of metal patterns is connected to at least one ground pattern among the plurality of wiring layers, and at least one of the remainder of the plurality of metal patterns is connected to at least one signal pattern among the plurality of wiring layers, in order to provide signal transmission and grounding for the electronic component embedded substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (US 2012/0024583 A1) and Cho et al. (US 2011/0317382 A1).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847